Citation Nr: 0618518	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-28 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for upper extremity 
weakness, with loss of motion, to include as due to service-
connected disability.

2.  Entitlement to special monthly compensation (SMC) for 
loss of use of a creative organ.

3.  Entitlement to restoration of service connection for 
renal dysfunction.

4.  Entitlement to restoration of service connection for 
episodes of congestive heart failure with asymptomatic 
carotid artery stenosis, and erectile dysfunction.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to November 
1968.

The matters concerning entitlement to service connection for 
upper extremity weakness to include loss of motion, to 
include as due to service-connected disability, and 
entitlement to SMC for loss of use of a creative organ are 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 2003 rating decision of the Department of Veterans 
Affairs (VA) Columbia, South Carolina, Regional Office (RO).

In November 2004, service connection for renal dysfunction, 
episodes of congestive heart failure with asymptomatic 
carotid artery stenosis, and for erectile dysfunction was 
severed.  Correspondence from the veteran's representative 
received in May 2005 may reasonably be construed as a notice 
of disagreement (NOD) of those determinations.

As to the question of entitlement to SMC for loss of use of a 
creative organ, this matter is clearly "inextricably 
intertwined" with the claim of entitlement to restoration of 
service connection for erectile dysfunction.  In the event 
that service connection for erectile dysfunction is restored, 
the matter concerning entitlement to SMC for loss of use of a 
creative organ should be referred to the RO for appropriate 
action.

In May 2005, the veteran's representative also raised as a 
new claim entitlement to service connection for depression, 
secondary to the veteran's service-connected bilateral hip 
disorders.  This claim is referred to the RO for appropriate 
action.

The record raises the issue of entitlement to an increased 
rating for recurring right shoulder pain.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate consideration.  

The issues of entitlement to restoration of service 
connection for renal dysfunction, episodes of congestive 
heart failure with asymptomatic carotid artery stenosis, and 
erectile dysfunction are addressed in the REMAND portion of 
the decision below are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Upper extremity weakness, with loss of range of motion, was 
not manifested in service, it is not otherwise related to the 
veteran's active service, it is not caused or aggravated by a 
service-connected disability, and is not currently shown 
clinically.  


CONCLUSION OF LAW

Upper extremity weakness, with loss of range of motion, was 
neither incurred nor aggravated by military service, and was 
not caused or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice, in the form of a December 2002 
letter and June 2004 statement of the case (SOC), fulfills 
the provisions of 38 U.S.C.A. § 5103(a) save for a failure to 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the disability on 
appeal.  That failure is harmless because the preponderance 
of the evidence is against the appellant's claim for service 
connection for upper extremity weakness with loss of motion, 
to include as due to service-connected disability; thus, any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot. 

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence, any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, however, the 
above-mentioned notice instructed the appellant what he 
needed to show to entitlement to service connection, as well 
as his duty to submit all pertinent evidence in his 
possession.  The content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a).  The appellant was 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  Therefore, the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  Id.

Factual Background

The service medical records are devoid of any complaints, 
findings, or diagnoses pertaining to upper extremity 
weakness.  Complaints of right shoulder pain are shown.  See 
February and July 1968 health records.  

A February 1970 VA examination report showed no clinical 
findings relating to the upper extremities, save for 
complaints of pain on shoulder abduction.  The diagnosis was 
a history of recurrent shoulder pain.   

In March 1970, service connection for history of recurring 
right shoulder pain was granted.  

In November 1992, the veteran was admitted to a VA Medical 
Center with a history of a seizure like episode following a 
1991 car accident.  Physical examination revealed that the 
hands appeared swollen.  Right upper extremity extensions 
were 4+/5 secondary to pain.  

The Board granted service connection for avascular necrosis 
of the hips in September 2000.

The report of a January 2001 VA orthopedic examination shows 
that the veteran complained of bilateral shoulder pain.  He 
did not make complaints concerning any upper extremity 
weakness.  Upper extremity motor strength was 5/5.  Right 
shoulder and thoracic osteoarthritis was diagnosed.  

In December 2002. the veteran submitted a claim for service 
connection for upper extremity weakness to include loss of 
motion.  It was also noted that the medical evidence would 
show avascular necrosis of the upper extremities to include 
loss of range of motion and weakness.

Review of a May 2003 VA bones examination shows that 
comprehensive orthopedic evaluation of the veteran was 
undertaken.  Upper extremity problems were not mentioned.  

A February 2004 letter from the veteran's representative 
includes allegations that the veteran's claimed upper 
extremity problems are related to his service-connected 
reflex sympathetic dystrophy and avascular necrosis.  The 
Board observes that avascular necrosis of the hips has been 
service connected, but reflex sympathetic dystrophy has not.

In the representative's Informal Brief submitted in May 2005 
seems to imply some sort of etiological relationship between 
the veteran's service-connected recurring right shoulder pain 
and his claimed upper extremity weakness.  

Laws and Regulations/Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110.  If a condition noted during 
service was not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
claimant is also entitled to service connection on a 
secondary basis when it is shown that a service-connected 
disability aggravates a nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is also mindful that it cannot make 
its own independent medical determinations and that there 
must be plausible reasons for favoring one medical opinion 
over another.  Evans v. West, 12 Vet. App. 22, 30 (1999). 

The threshold question in any claim seeking service 
connection for a disability is whether the disability is 
shown.  Here, the medical evidence does not show that upper 
extremity weakness, with loss of range of motion. was 
manifested in-service.  Further, there is no competent 
evidence that the a disorder manifested by upper extremity 
weakness is related to service, or is caused or aggravated by 
a service-connected disability.  Indeed, such a disorder is 
not currently shown.

As a layperson, the veteran is not competent to establish by 
his own opinion that he has such a disorder (or relate such 
disability to service or to a service-connected disability).  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992)..  In the 
absence of competent evidence of a present disability, there 
cannot be a valid claim of service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The preponderance of 
the evidence is against this claim.  Hence, it must be 
denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Entitlement to service connection for upper extremity 
weakness to include loss of motion to include as due to 
service-connected disability is denied.  


REMAND

Regarding the veteran's disagreement with the November 2004 
decision that severed service connection for renal 
dysfunction, for episodes of congestive heart failure with 
asymptomatic carotid artery stenosis, and for erectile 
dysfunction, the Board notes that when there has been an RO 
adjudication of a claim and a NOD as to its denial, the 
claimant is entitled to a SOC, and the RO's failure to issue 
an SOC is a procedural defect requiring remand.  See Godfrey 
v. Brown, 7 Vet. App. 398 (1995). 

Pursuant to the provisions of 38 C.F.R. § 19.9(a) (2005), if 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board is required to remand the case 
to the agency of original jurisdiction for the necessary 
action.  As is the case here, if a claim has been placed in 
appellate status by the filing of a NOD, the Board must 
remand the claim to the RO for preparation of a SOC as to 
that claim.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following:

The RO should issue an SOC to the veteran 
and his representative addressing the 
issues of entitlement to restoration of 
service connection for renal dysfunction, 
episodes of congestive heart failure with 
asymptomatic carotid artery stenosis, and 
for erectile dysfunction.  The veteran 
should be advised that to perfect his 
appeal regarding these matters after the 
SOC is issued, he must submit a timely 
substantive appeal.

The case should then be returned to the Board, if in order, 
for further review.  The purposes of this remand are to 
assist the veteran with the development of his claims, to 
ensure the record is complete, and to meet the mandates of 
the Court in Manlincon.  The veteran and his representative 
have the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


